        Case 5:18-cr-00258-EJD Document 1030 Filed 09/21/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                 Honorable Edward J. Davila
                                   Courtroom 4 - 5th Floor

                   TITLE: USA v. ELIZABETH HOLMES
                    CASE NUMBER: 18-cr-00258-EJD-1
                              Minute Order and Trial Log
Date: 9/21/2021
Time in Court: 8:33-8:56am,9:04-11:04am,11:57am-2:45pm
(TOTAL time: 5 hrs. 11 mins.)
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar
Also present: Agent: Adelaida Hernandez
Defendant Attorney(s) present: Kevin Downey, Lance Wade, Katherine (Katie) Trefz, John
Cline, Andrew Lemons
Also present: Elizabeth Holmes (Out-custody)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 8)

Further Jury trial held. Testimony held and evidence entered. Further Jury Trial scheduled for
Wednesday, September 22, 2021 at 9:00 a.m.
Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs: 487,3966,3962,3961(Pg.1 and Top of Pg.2 ONLY),5410,2044.3305,5411,4242,5184,
2083,5412,
Defendants: 10492,10493,9002,10500,9110,10496,7215,10497,7202,10491,7297,9397,9143,
7216,9921,1031,7603,10521,10522,10503,13767,13768,13770,13769,11430,7549,13786-13790

The following exhibits are ADMITTED into evidence:
Plaintiffs: 487,3966,3962,3961(Pg.1 and Top of Pg.2 ONLY),5410,2044.3305,5411,4242,
2083,5412,
Defendants: 10492,10493,9002,10500,9110,10496,7215,10497,7202,10491,7297,9397,9143,
7216,9921,1031,7603,10521,10522,10503,13767,13768,13770,13769
///

                                                                                       Adriana M. Kratzmann
                                                                                           Courtroom Deputy
                                                                                            Original: E-Filed
      Case 5:18-cr-00258-EJD Document 1030 Filed 09/21/21 Page 2 of 6




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                         HONORABLE EDWARD J. DAVILA

                         Case Name: USA v. Elizabeth Holmes
                              Case No: 5:18cr00258EJD-1

                                     TRIAL LOG

TRIAL DATE:                    REPORTER(S):                       CLERK:
September 21, 2021             Irene Rodriguez                    Adriana M. Kratzmann

PLF   DEFT       TIME     DESCRIPTION


               8:33 am    Court in session outside presence of Jury – Counsel and Defendant are
                          present
                          Court hears from the Defense Counsel Katherine Trefz re objections to
                          evidence (text messages) as to testimony of upcoming government
                          witnesses
               8:56 am    Court takes recess

               9:04 am    Court in session. Counsel and Defendant present. Jury seated

      CX                  Further cross examination resumes of W#3 Surekha Gangakhedkar by
                          Defense Counsel Lance Wade
      EX                  ADMITTED – Email From: Elizabeth Holmes; To: Surekha
      10492               Gangakhedkar; Subject: Great news (Dated 9/28/2005)
      EX                  ADMITTED – Email From: Elizabeth Holmes; To: Surekha
      10493               Gangakhedkar; Subject: C-reative Protein Clinical Serum Correlation
      EX                  ADMITTED – ACE-011 Development Report
      9002
      EX                  ADMITTED – Email From: K. Gadkar; To: P. Bryan et al.,
      10500               Subject:Final Report for ACE-11 PK (w/attachment) (Dated:4/27/2011)
      EX                  ADMITTED – CNTO 8525 Development Report
      9110
      EX                  ADMITTED – Email From: Elizabeth Holmes; To: Surekha
      10496               Ganagakhedkar; Subject: ELISA Plan (Dated 1/6/2011)
                                          2
      Case 5:18-cr-00258-EJD Document 1030 Filed 09/21/21 Page 3 of 6




TRIAL DATE:                  REPORTER(S):                       CLERK:
September 21, 2021           Irene Rodriguez                    Adriana M. Kratzmann

PLF   DEFT       TIME   DESCRIPTION


      EX                ADMITTED – Email From: Surekha Gangakhedkar; To: A. Dinh et al.,
      7215              Subject: Agenda for ELISA Meeting (Dated 11/14/2011)
      EX                ADMITTED – Email From: Surekha Gangakhedkar; To: Elizabeth
      10497             Holmes; Subject: Assay Timelines (with native attachment) (Dated
                        3/23/2011)
      EX                ADMITTED - Email From: Surekha Gangakhedkar; To: Elizabeth
      7202              Holmes; Subject: Assays (with native attachments) (Dated 8/23/2011)
      EX                ADMITTED - Email From: Surekha Gangakhedkar; To: Elizabeth
      10491             Holmes; Subject: No ELISA Timelines Mtg Tomorrow (with native
                        attachments) (Dated 6/8/2012)
      EX                ADMITTED - Email From: Surekha Gangakhedkar; To: Elizabeth
      7297              Holmes; Subject: ELISA update (with native attachments) (Dated
                        6/28/2013)
      EX                ADMITTED – TSH Development Report, Prepared by: Tina Noyes
      9397              (Dated 4/4/2011)
      EX                ADMITTED – Amino Assay Reports – 2 binders, Counsel stipulated to
      9143              the admission of certain exhibits – Counsel to provide list of exhibits
                        later (Also referred to as R&D Validation Reports)
      EX                ADMITTED – Email From: Elizabeth Holmes; To: Surekha
      7216              Gangakhedkar; Subject: DoD meeting tomorrow (Dated 11/17/2011)
      EX                ADMITTED – Email From: Arnold Gelb; To: Surekha Gangakhedkar;
      487               Subject: LDT “Validation” Under CLIA (10/26/2011)
      EX                ADMITTED – Signed CL PLN-14002 Master Validation Plan for
      9921              ELISA Assays on Theranos Devices, Rev A (Dated 11/4/2011)
      EX                ADMITTED – Email From: Surekha Gangakhedkar; To: Daniel Young,
      1031              Elizabeth Holmes et al., Subject: Assay Documents for review
                        w/attachments (Dated 8/24/2013)
      EX                ADMITTED – Email Meeting Invite – From: Daniel Young; To:
      10521             Surekha Gangakhedkar et al., Subject: ELISAValidation Plans on Advia
                        (Dated 8/23/2013)

                                         3
      Case 5:18-cr-00258-EJD Document 1030 Filed 09/21/21 Page 4 of 6




TRIAL DATE:                    REPORTER(S):                      CLERK:
September 21, 2021             Irene Rodriguez                   Adriana M. Kratzmann

PLF   DEFT       TIME     DESCRIPTION


      EX                  ADMITTED – Email Meeting Invite – From Daniel Young; Subject:
      1522                Review ELISA Validation Studies (Dated 8/28/2013)
               11:04 am   Court takes recess 45 mins

               11:57 am   Court in session. Counsel and Defendant present. Jury seated

      CX                  Cross examination of W#3 continues by Defense Counsel Lance Wade

      EX                  ADMITTED – Email Chain From: Surekha Gangakhedkar; cc’ing
      3966                Elizabeth Holmes; Subject: Immunoassay on Advia (Dated 9/4/2013)
      EX                  ADMITTED – Email: From: S. Balwani; To: Elizabeth Holmes; Subject:
      10503               Immunoassay Plan w/attachment (Dated 8/24/20213)
      EX                  ADMITTED – Email From: Elizabeth Holmes; To Surekha
      13767               Gangakhedkar; cc: S. Balwani; No Subject – Body of text contains
                          Cytometry and GC LDT validation (Dated 7/13/2013)
      EX                  ADMITTED – Email From: Surekha Gangakhedkar; To: Elizabeth
      13768               Holmes; No Subject – Reference Male Health Cartridge (Dated
                          7/15/2013)
      EX                  ADMITTED – Email From: Surekha Gangakhedkar: To: Emma Liu et
      13770               al., Subject: MTP Assays (Dated 7/8/2013)
      EX                  ADMITTED – Email From: Surekha Gangakhedkar; To: Daniel Young;
      13769               Subject: Test Protocol for Edison Devices (Dated 7/17/2013)
      EX                  ADMITTED – Email From: Surekha Gangakhedkar; To: Sunny
      3962                Balwani; cc’ing: Elizabeth Holmes; Subject: Upgraded Devices (Dated
                          9/2/2013)
               12:41pm    Cross examination of W#3 concludes

RD             12:42pm    Re-direct examination of W#3 begins by Government Counsel Robert
X                         Leach




                                           4
       Case 5:18-cr-00258-EJD Document 1030 Filed 09/21/21 Page 5 of 6




TRIAL DATE:                   REPORTER(S):                       CLERK:
September 21, 2021            Irene Rodriguez                    Adriana M. Kratzmann

PLF    DEFT      TIME    DESCRIPTION


EX                       ADMITTED – Page 1 and top of page 2 ONLY – Email Chain From:
3961                     Surekha Gangakhedkar; To: Sivaraman; Subject: Upgraded Devices
                         (9/2/2013)
                         Defendant objected to admission – Court overruled as to Pages 1 and top
                         of Page 2, sustained as to rest of the document
               12:58pm   W#3 excused

                         Government calls the next witness W#4

                         Witness #4 Dr. Audra Zachman – Sworn

DX                       Direct examination begins of W#4 Audra Zachman by Government
                         Counsel John Bostic
EX                       ADMITTED – Quest Diagnostic, Inc Lab Test Result (Date 9/30/2014)
5410
EX                       ADMITTED – Theranos Lab Test Result (10/2/2014)
2044
EX                       ADMITTED – Quest Diagnostic, Inc. Results (10/6/2014)
3305
EX                       ADMITTED – Quest Diagnostic, Inc. Results (10/8/2014)
5411
                         Government moves to offer W#4 Dr. Zachman as an expert witness
                         Defense has no objection
                         Court designates W#4 as an expert witness

                         Demonstrative Exhibit (Patient HCG Results)

EX                       ADMITTED – Theranos (CORRECTED) Lab Test Result (10/4/2014) –
4242                     Report Date: 10/8/2014 6:56 pm
EX                       IDENTIFICATION – Email Chain 10/8/2014
5184                     Defendant objects to admission of exhibit



                                          5
       Case 5:18-cr-00258-EJD Document 1030 Filed 09/21/21 Page 6 of 6




TRIAL DATE:                   REPORTER(S):                      CLERK:
September 21, 2021            Irene Rodriguez                   Adriana M. Kratzmann

PLF    DEFT      TIME    DESCRIPTION


EX                       ADMITTED - Email From: Leslie Neville; To: Audra Zachman;
2083                     Subject: Checking Back (Dated 10/14/2014)
EX                       ADMITTED - Email From: Christian; To: Audra Zachman; Subject:
5412                     Theranos Following-up (10/22/2014)
                         Direct examination of W#4 concludes

       CX                Cross examination of W#4 begins by Defense Counsel Katie Trefz

               2:21 pm   Cross examination of W#4 concludes

RD             2:21 pm   Re-direct examination of W#4 begins by Government Counsel John
X                        Bostic
               2:26 pm   W#4 excused

               2:28 pm   Government calls next witness W#5

               2:28 pm   W#5 Brittany Gould – Sworn

DX             2:29 pm   Direct examination of W#5 begins by Government Counsel Robert
                         Leach
                         No cross examination by defense of W#5

               2:44 pm   W#5 excused

               2:44 pm   Court admonishes Jury and Jury is excused

               2:45 pm   Court adjourned

                         Further Jury Trial scheduled for Wednesday, September 22, 2021 at 9:00
                         a.m.




                                           6
